Order
After Timothy Bell had filed a notice of appeal (No. 15-1036), the district court denied a motion to extend the time for appeal. See Fed. R. App. P. 4(a)(5). Bell has filed another notice of appeal, directed to that order.
The only appealable order in this case is the district court’s final decision. Procedural matters such as orders under Rule 4(a)(5) are not separately appealable. Instead they are reviewable in the initial appeal. The current appeal therefore is dismissed for want of jurisdiction.